DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 3/23/2017 and the claims filed on 5/17/2021.  Currently, claims 1, 2, 6, and 6-20 are pending.  

Reasons for Allowance

Claims 1, 2, 6, and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 1

determine whether a trigger has occurred; and 
review the first machine learning model to generate a second machine learning model in response to determining that the trigger has occurred, the determining whether a trigger has occurred including determining whether a count of the labels in the second set of labels has exceeded a threshold


Accordingly, the 35 USC § 103 rejection of claims 1, 2, 6, and 6-20 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125